Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2022.

Applicant's election with traverse of Species 1a (claims 1-12, 15-19) in the reply filed on 7/14/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden and Examiner does not provide distinct classes/subclasses.  This is not found persuasive because in addition to classes/subclasses, burden can be further constituted by different queries/strategies (see MPEP 808.02, Establishing Burden, (C) A different field of search).  The different liquid pipe configurations would necessitate different search strategies/queries.  
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Comment
Examiner requires clarification pertaining to the 112 issues below, particularly with regards to “outside” in claim 1, as well as the omission of any air driving mechanism in claim 1.  Examiner notes the cited art below, which largely teaches the use of fans/blowers for blowing air onto cameras, lidar sensors, etc.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second sensor outside and fixed relative to the first chamber and the second chamber”.  Examiner is not clear what “outside” is referencing (e.g. “outside” in the housing in general? outside with regards to only the first and second chambers?).  Clarification required.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 1 recites various structural elements associated with applying air to the first and second sensors/sensor windows (intake, first and second outlets), but claim 1 does not require any structure responsible for driving movement of the air (e.g. the blower, or even the vehicle upon which the sensor would be mounted).  The blower appears to be critical for driving the air so that air is taken in through the ducts and ultimately can be directed onto the sensor windows via the outlets.  Claim 1 only recites an intake and outlets, which when taken alone, do not appear sufficient for performing the functionality of directing air onto the sensor windows. 
Claims 6, 12, & 15 recite “the first sensor window is aimed through the front wall”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, first sensor window 42, front wall 62), and Examiner is not clear how the sensor window (not the sensor, but the sensor window) is aimed through the front wall.  
Claim 6 recites “the first intake and the second intake pass through the front wall”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, intakes 48 & 50, front wall 62, side walls 64 & 66), and Examiner disagrees with this characterization, as the intakes 48 & 50 appear to be adjacent and to the side of the front wall 62 so as to be situated between side walls 62 & 66 with front wall 62, but not actually “pass through” the front wall 62 per se.   Examiner notes that claim 15 also has a similar issue.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bombini et al. (US 20190302449) teaches an apparatus for cleaning a camera lens (see Figure 12).  Ristorcelli et al. (EP 2605043) teaches a self-cleaning light detection and ranging device (see Figures 1-4).  Weindorf et al. US 20190310470) teaches a system to maintain a clear lens on a camera (see Figures 1-3).  Grasso et al. (US 20190071058) teaches an optical detection system for motor vehicles (see Figure 1).  Saito et al. (US 20200298283) teaches an on-board sensor cleaning device (see Figures 2, 9, & 15).  Alm et al. (US 20110216504) teaches a housing for an electronic device (see Figures 1-4).  Randmae et al. (US 4414576) teaches a housing assembly for an electrical apparatus (see Figure 11).  Sung (KR 101499607) teaches an apparatus for cleaning a CCTV camera (see Figures 1-2).  O’Connor et al. (WO 2018130610) teaches a camera device for a motor vehicle with a cleaning device (see Figures 8-9).  Matsumoto (US 20170028936) teaches a vehicle-mounted camera device (see Figures 3-6).     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718